360 S.W.3d 303 (2012)
Jerome FELLOWS, et al., Respondents,
v.
Joseph AFSHARI and Afshari Enterprises, Inc., Appellants.
No. ED 95364.
Missouri Court of Appeals, Eastern District, Division Four.
January 17, 2012.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 1, 2012.
G. Michael Flotte, Florissant, MO, for Appellant.
James G. Nowogrocki, Michael J. Gilgrist, St. Louis, MO, for Respondent.
Before PATRICIA COHEN, P.J., LAWRENCE E. MOONEY, J. and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Joseph Afshari and Afshari Enterprises, Inc. (collectively "Defendants") appeal the judgment entered upon a jury's verdict awarding damages following a default judgment against them. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).